Citation Nr: 0108020	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty for approximately five 
years, to include the period from July 1970 to July 1974.

This appeal arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling.  The veteran has appealed 
the issue of a higher evaluation.  


FINDING OF FACT

The veteran's PTSD is productive of anger, irritability, 
nightmares and sleep disturbance, but not symptoms more 
nearly approximating occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; his PTSD 
is productive of a mild social and industrial impairment.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act (section 
4, 114 Stat. 2096, 2098-2099); 38 C.F.R. § 4.130,  Diagnostic 
Code 9411 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim arises from the veteran's application for a higher 
evaluation for service-connected PTSD.  There is no issue as 
to substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all obtainable VA and private 
medical records that the veteran has identified as pertinent 
to his claim, and VA has satisfied its duty with respect to 
such records and is in receipt of sufficient information to 
proceed.  In this regard, the veteran testified at his 
January 8, 2001, travel board hearing that he had an 
appointment for PTSD scheduled at a VA facility on January 
12, 2001.  The veteran indicated that he would obtain and 
submit to the Board the treatment record following his 
appointment and that he intend to waive RO consideration of 
his evidence.  The undersigned agreed to ensure that his 
claims file remained at the RO for an additional 30 days to 
permit him an opportunity to obtain the record.  Thereafter, 
the veteran submitted a letter written to him by the Central 
Alabama Veterans Health Care Systems, dated on January 16 
2001, indicating that no progress notes from B. H. for PTSD 
were located.  Subsequently, in an addendum dated January 18, 
2001, B. H., R.N. reported that the veteran had attended two 
therapy group sessions in 1998, that he had not returned for 
subsequent sessions, and that progress notes were prepared in 
1998.  Accordingly, VA's duty to assist the claimant has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, the 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
statement of the case.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103(a)).  The Board 
therefore finds that the requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claim, have been satisfied.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In its rating decision of May 1999, the RO assigned the 
veteran's psychiatric disorder a 10 percent rating effective 
January 14, 1999.  Accordingly, the issue is whether a rating 
in excess of 10 percent is warranted for the veteran's PTSD 
for any period from January 14, 1999 to the present.  

A review of the veteran's written statements and the 
testimony from his hearing, held in January 2001, shows that 
he asserts that he has anger, restlessness, and a bad temper, 
as well as suicidal and homicidal thoughts.  Of particular 
note, at his hearing he testified that he had the following 
symptoms: a dislike of crowds, sleep difficulties, panic 
attacks, no friends, no social life, anger, some memory 
impairment and an exaggerated startle response.  He said that 
he cannot go hunting anymore, and that he slept with a 
shotgun nearby.  He reported that he had been (but was not 
currently) on two types of medication, and that he often 
drank to excess to self-medicate.  He also appeared to assert 
that he currently has intentions of assaulting someone in 
Illinois, and that if anyone got near him and startled him at 
work he physically assaulted them.  He reported that he had 
been married twice, and that on one occasion he had choked 
his first wife in his sleep.  He said that he rarely saw his 
children.  With regard to his employment, the veteran 
testified that he had lost "a bunch" of jobs due to his 
PTSD.  He further stated that he had been at his current job 
about 21/2 years, and that he missed one to two days per month 
at his current job, due to his PTSD.  Finally, he reported 
that he had been expelled from a VA PTSD treatment program 
for drinking.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000). 

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 10 percent 
evaluation will be assigned where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is in order where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

With regard to the evidence dated prior to the veteran's 
effective date for PTSD, a VA outpatient treatment report, 
dated in June 1998, shows that the veteran was screened for a 
PTSD outpatient program in May, and was assessed with PTSD 
after he was afforded psychological testing.  The Board 
further notes that an "addendum" to this report, dated in 
January 2001, states that the veteran had attended two group 
therapy sessions between June and July of 1998, and that he 
failed to return.  

Based on its review of the evidence, the Board finds that an 
evaluation in excess of 10 percent for the veteran's PTSD is 
not warranted.  The medical evidence for consideration in 
this case primarily consists of a VA PTSD examination report, 
dated in March 1999.  This report shows that the veteran 
complained of the following: nightmares, a quick temper, mood 
swings and a dislike of having anyone standing or walking 
behind him.  He was afraid to go hunting and did not like to 
be in the woods alone.  He disliked crowds and kept a gun 
nearby at night.  He stated that he worked 40 hours per week 
and that he was living with his family.  He also stated that 
he divorced his first wife in 1989 and that he remarried in 
1991.  On examination, the veteran was well-groomed, friendly 
and cooperative.  He spoke fluently and softly, and his 
speech was coherent logical and sensible.  There was no 
speech or thought disorder.  He denied delusions, 
hallucinations and homicidal ideations.  Memory was intact 
and mood was "somewhat dysphoric."  He was oriented in all 
three spheres.  Insight and judgment were intact.  The Axis I 
diagnoses were PTSD, moderate, major affective disorder, 
mixed type, and chronic alcoholism.  

An October 1999 letter from a social worker at a local 
Department of Human Resources office shows that it was stated 
that the veteran had been involved in a protective services 
case since November 1997.  It was further indicated that the 
veteran had been going to family counseling at Valley Family 
Therapy for about six months, and that he and his family had 
attended sessions about every two weeks.  The exact dates of 
counseling were not specified.  The veteran had reportedly 
agreed to attend VA PTSD group and/or a substance abuse group 
at least once a week.  

Based on the foregoing, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's PTSD.  
The March 1999 VA PTSD examination report contains an Axis V 
diagnosis of a Global Assessment of Functioning (GAF) score 
of 75, which suggests that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors, 
with no more than slight impairment in social, occupational 
or school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  This GAF score is corroborated by the findings in the 
VA PTSD examination report, which indicate that his thought 
processes, cognitive abilities, insight and judgment were 
unremarkable, and that he was well oriented, with normal 
speech.  The veteran has been married since 1991 and working 
full-time at the same job for 21/2 years.  In summary, the VA 
PTSD examination report and the other evidence of record 
indicates that the veteran has symptomatology which amounts 
to no more than a mild social and industrial impairment.  The 
Board notes that although there is some evidence of the 
criteria as required for a 30 percent rating under DC 9411, 
specifically, there is some evidence of anger and 
irritability, suspiciousness and sleep impairment, these 
symptoms are not shown to be of such severity that a 30 
percent rating is warranted.  Based on the foregoing, the 
Board finds that as of January 14, 1999 the impairment 
resulting from the veteran's PTSD more closely resembles the 
criteria for a 10 percent rating.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). .  



ORDER

A rating in excess of 10 percent for PTSD is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

